Title: To George Washington from Giuseppe Chiappe, 18 January 1791
From: Chiappe, Giuseppe
To: Washington, George



Excellence
Le 18e Janiver 1791 a Mogador

J’ay eû l’honnoeur d’êcrire a Vôtre Excellence voye de Cadix & de Madrid le 13e & 28e du mois de May de l’année qui vient de terminer, affin de l’informer sur tout ce qui s’êtoit passé rapport a la mort inopinée du Feu Roy Sydy Mohamet Ben Abdalla & sur l’installation de son successoeur Sydy Mulay Liazid (q:D:g) J’ay appris ensuite de mon Frere Francisco qu’il avoit obtenu un Delai sur l’ambassade, pour que le tems ne fut si pressè a la nation pour concurrir au nombre des autres à l’Homage qu’on se dispose de prêter au Nouvel Emperoeur, qui fait toujours connoitre d’avance les dispositions pacifiques, par les quelles il se propose de reçevoir amicalement tous les Representants; Mon dit Frere Francisco aussi bien que mon Frere Geronimo a Tanger doivent avoir continuées regulierement leurs informations, parce qu’ils ont êtés jusqu’appresant plus a portée de les perçevoir, s’êtant S.M.I. detenue fort long tems dans ces Contrées du Nort. La presente va sous Couverte du Consul Général a Londres, qui Je ne doute pas voudra l’encheminer au plus vîte & par le Canal mieux connu, & c’est pour continuer a V. E. les nouvelles qui peuvent servir de lumiere, & contexter les apparences d’une solide Paix que Dieu benisse. Le Monarque est passé a Mequinez, d’ou il se propose de venir pour le Printems a l’autre Capitale de Maroc; Mon Frere Francisco a êté ordonné de le suivre, ce qui contribuira beaucoup a entrettenir la bonne armonie sur l’attente de l’Ambassade qui ne devroit pas tarder, & que Je suppose deja en route. Dernierement l’Embassadeur de Portugal êtoit arrivé a Gibralter aussi bien que celuy d’Engleterre, & celuy de Ragusa, & on les attend incessemment a la Cour. Ils suivront bien tôt les autres, & Je souhaitte que celuy des Etats Unis puisse les devancer pour prouver a S.M.I. l’empressement qui les anime a se procurer son amitié, & sa correspondence; J’ose me flatter d’y pouvoir concurrir par mes services, & Je ne manquerois pas d’y contribuer personnellement

  aussi-tôt que J’aurois l’honnoeur de me presenter a S.Due: M.I: de qui dans sa Minorité J’ay toujours reçues des marques non equivoques de sa bienvaillence & de sa valable portection; Mes Amis encore a la Cour ne desisteront pas de se prêter avec leur assistance pour seconder mes desirs, & toutes mes expositions pour la bonne issüe. Le 30:e de 9bre passé la Fregatte Americaine nomée Thomas Wilson sous Capn ⟨Exploration⟩ Waite avec 16. Personnes d’Equipage y compris le Capn est arrivée a cet Port venant de Philadelphe en droiture pour charger de Mules, & le 13. de Court [courant] elle est repartie avec 68. Mules pour l’Ilse de Tabago; Nôtre Gouvernement l’a très-bien reçue & fetée, & de ma part Je l’ay assiduement assistée en preference, selon que mon devoir le demande; Je voudrois bien que les affaires encouragent reciproquement le Comerce, pour que Je puisse me rendre utile a l’Illustre Nation que Je serve, & prouver a V. E. la haute consideration avec la quelle J’ay l’honnoeur d’être trés-respectueusement De Votre Excellence Le Très Hle & Trés Obt Servitœur.

Giuseppe Chiappe

